DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               R.T., the Father,
                                  Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellees.

                               No. 4D17-3253

                                [April 9, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael Heisey, Judge; L.T. Case No. 562016DP000250.

  R.T., Fort Pierce, pro se.

  Kelley Schaeffer, Bradenton, for Appellee Department of Children and
Families.

  Laura J. Lee, Sanford, for Appellee Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                           *           *           *

  Not final until disposition of timely filed motion for rehearing.